      Case 1:18-cv-02118-JEJ-KM Document 194 Filed 02/26/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 DOUGLAS S. CHABOT, et al,

                     Plaintiffs,                 CIVIL ACTION NO. 1:18-CV-2118
                                                CIVIL ACTION NO. 3:20-MC-00669
       v.
                                                         (JONES, C.J.)
 WALGREENS         BOOTS       ALLIANCE,              (MEHALCHICK, M.J.)
 INC., et al,

                     Defendants.



                                       ORDER

      AND NOW, this 25th day of February, 2021, IT IS HEREBY ORDERED that Weil’s

motion (Doc. 1) is GRANTED IN PART AND DENIED IN PART. The Motion is

GRANTED as to Request No. 6 in the Subpoena – communications with the FTC

concerning Michael Moiseyev. The Motion is GRANTED insofar as Weil need not produce

documents which do not embody or reference or describe written or oral communications

between Weil attorneys and Defendants. Weil’s Motion is DENIED in all other respects.

Accordingly, any testimony produced by Weil is limited to the content of written or oral

communications between Weil and Defendants.

      The Clerk of Court is directed to close case number 3:20-mc-00669.




                                                      s/ Karoline Mehalchick
                                                      KAROLINE MEHALCHICK
                                                      United States Magistrate Judge
